DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: independent Claim 55 and several of the dependent claims recite the limitation “creating a sealed hollow space”. The specification does not recite that the “sealed space 87” is hollow. Appropriate correction is required. 

Claim Objections
Line 1 of the “Listing of Claims” prior to Claim 55 should be amended to reflect that the originally filed Claims 1-54 have been cancelled. i.e. “Claims 1-54[[52]] (Cancelled)”.
Claim 55 is objected to because of the following informalities and should be amended as follows:  
55. (Original) A surgical or arthroscopic method for resurfacing at least one surface of a hip joint of a human patient[[,]] using a medical device comprising an artificial hip joint surface, wherein the hip joint [[surface]] of the patient comprises [[comprising]] an acetabulum surface and a caput femur surface, said method comprising a first sealing member between the acetabulum surface and the caput femur surface, [[comprising]] thereby creating at least one of an artificial acetabulum surface and an artificial caput femur surface, and - injecting a material into said sealed hollow space. Appropriate correction is required.
Claim 56 is objected to because of the following informalities and should be amended as follows: 
56. (Currently Amended) [[A]] The s at least one hole passing into the hip joint with said second sealing member, and wherein - the step of injecting a material into said sealed hollow space[[,]] comprises injecting the material through said second sealing member. Appropriate correction is required.
Claim 57 is objected to because of the following informalities and should be amended as follows: 
57. (Currently Amended) The and wherein the step of the material into said sealed hollow space [[also]] comprises the material into said sealed hollow space through said opening in said first sealing member. Appropriate correction is required.
Claim 58 is objected to because of the following informalities and should be amended as follows: 
58. (Currently Amended) The method according to claim 55, wherein the step of injecting a material into said sealed hollow space[[,]] comprises the step of creating an artificial hip joint surface. Appropriate correction is required.
Claim 59 is objected to because of the following informalities and should be amended as follows: 
59. (Currently Amended) The method according to claim 55, wherein the step of injecting a material into said sealed hollow space[[,]] comprises creating an intermediate artificial hip joint surface
Claim 61 is objected to because of the following informalities and should be amended as follows: 
61. (Currently Amended) The method according to claim 55, further comprising the step of viewing with a camera through said at least one hole. Appropriate correction is required. 
Claim 64 is objected to because of the following informalities and should be amended as follows: 
64. (Currently Amended) The method according claim 55, further comprising the step of removing said first sealing member. Appropriate correction is required.

65. (Currently Amended) The method according to claim 55, wherein said first sealing member is resorbed by the human body of the patient after sealing. Appropriate correction is required.
Claim 66 is objected to because of the following informalities and should be amended as follows: 
66. (Currently Amended) The method according to claim 55, wherein said first sealing member melts after 
Claim 67 is objected to because of the following informalities and should be amended as follows: 
67. (Currently Amended) The method according to claim 55, further comprising the step of removing said first sealing member 
Claim 68 is objected to because of the following informalities and should be amended as follows: 
68. (Currently Amended) The method according to claim 55, wherein the step of dissecting and preparing the hip joint[[,]] further comprises the step of reaming the acetabulum and/or the caput femur. Appropriate correction is required.
Claim 69 is objected to because of the following informalities and should be amended as follows: 

Claim 72 is objected to because of the following informalities and should be amended as follows: 
72. (Currently Amended) The method according to claim 55, wherein after the step of injecting the material into said sealed hollow space, changes [[changing]] from a fluid state to a solid statesealed hollow space. Appropriate correction is required.
Claim 74 is objected to because of the following informalities and should be amended as follows:  
74. (Currently Amended) The method according to claim 55, wherein the step of introducing at least one artificial hip joint surface comprises introducing said first sealing member into the hip joint through a hole in the pelvic bone. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 at Line 7 recites the limitation “introducing at least one artificial hip joint surface” which renders the claim indefinite as it is unclear where is the at least one artificial hip joint surface being introduced. For purposes of examination, the limitation is being interpreted as “introducing at least one artificial hip joint surface into the hip joint”. Appropriate correction is required. 
Claim 55 at Line 7 recites the limitation “introducing at least one artificial hip joint surface” and at Line 14 recites the limitation “selecting at least one artificial hip joint surface” which renders the claim indefinite as it is unclear 1) if the same or different “at least one artificial hip joint surface” is being recited in both steps, and 2) how and from where the recited “at least one artificial hip joint surface” is selected, especially after the step of introducing the hip joint surface. Appropriate correction is required. 
Claim 55 at Lines 7-10 recites the limitation “- introducing at least one artificial hip joint surface, comprising at least one of an artificial acetabulum surface and an artificial caput femur surface, wherein said at least one artificial hip joint surface, comprising a first sealing member,” which renders the claim indefinite as it is unclear if the recited “at least one artificial hip joint surface” comprises a first sealing member, and at least one of an artificial acetabulum surface and an artificial caput femur surface, or if the recited “at least one artificial hip joint surface” is a first sealing member which creates/provides at least one of an artificial acetabulum surface and an artificial caput femur surface once introduced into the joint. For purposes of examination, the limitation is being interpreted 
Claim 58 at Lines 2-3 recites the limitation “wherein the step of injecting a material into said hollow space comprises the step of creating an artificial hip joint surface” which renders the claim indefinite as it is unclear if the claim 58 artificial hip joint surface is the same or different than the at least one artificial hip joint surface recited in independent claim 55, and it is further unclear if the step of injecting a material into said hollow space comprising the step of creating an artificial hip joint surface is further clarifying the step of introducing at least one artificial hip joint surface or in addition thereto. Appropriate correction is required. 
Claim 62 at Lines 2-3 recites the limitation “using one hole for introducing a dissecting tool” which renders the claim indefinite as it is unclear if the recited “one hole” is a hole of the “at least one hole passing into the hip joint” or a different hole. For purposes of examination, the limitation is being interpreted as “using the at least one hole for introducing a dissecting tool”. Appropriate correction is required.
Claim 63 at Lines 2-3 recites the limitation “using one hole for introducing a circulating clear fluid into the hip joint” which renders the claim indefinite as it is unclear if the recited “one hole” is a hole of the “at least one hole passing into the hip joint” or a different hole. For purposes of examination, the limitation is being interpreted as “using the at least one hole for introducing a circulating clear fluid into the hip joint”. Appropriate correction is required.

Claim 71 at Lines 1-2 recites the limitation “wherein said injected into contact with at least said first sealing member.” which renders the claim indefinite as the limitation is an incomplete recitation and thus it is unclear what is being recited. Appropriate correction is required.
Claim 73 at Lines 2-3 recites the limitation “wherein said have a surface tolerating wear and pressure in a hip joint surface, when said material is in a solid state.” which renders the claim indefinite as the limitation is an incomplete recitation and thus it is unclear what is being recited. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 55-58, 60, 62, 64-65 & 67-70 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonutti (US PG Pub No. 2007/0173946).
Regarding Claims 55, 58 & 70 as best understood, Bonutti discloses a surgical method for resurfacing at least one surface of a hip joint of a human patient (Figs. 68-73, Paragraph [0615-0633]) using a medical device (1114) comprising a first sealing member (bladder 1116), wherein the hip joint comprises an acetabulum surface 
Regarding Claim 56, Bonutti discloses wherein the at least one artificial hip joint surface further comprises a second sealing member (tubing 1118, Fig. 69, Paragraph [0625]), wherein the step of creating a sealed hollow space comprises sealing the at least one hole passing into the hip joint with the second sealing member (Fig. 69, Paragraph [0625]), and wherein the step of injecting a material into the sealed hollow space comprises injecting the material through the second sealing member (Paragraph [0625]).
Regarding Claim 57, Bonutti discloses wherein the first sealing member comprises an opening (opening in bladder 1116 for fluid insertion, Paragraph [0625], Fig. 69), and wherein the step of injecting a material into the sealed hollow space 
Regarding Claim 60, Bonutti discloses wherein the step of creating at least one hole passing into the hip joint further comprises the step of creating two or more holes (“Although a single incision 1106 is illustrated in FIG. 68, it is contemplated that a plurality of incisions could be provided.”, Paragraph [0623])
Regarding Claim 62 as best understood, Bonutti discloses the step of using the at least one hole for introducing a dissecting tool into the hip joint (dissectors, Paragraph [0624] & cutting tools move through 1110, Paragraph [0626]). 
Regarding Claims 64 & 67, Bonutti discloses the step of removing the first sealing member after sealing (Paragraph [0625] & Fig. 71).
Regarding Claim 65, Bonutti discloses wherein said first sealing member is resorbed by the human body of the patient after sealing (Fluid operated device 1114 may be formed of biodegradable or non-biodegradable material. Paragraph [0625]).
Regarding Claim 68-69, Bonutti discloses the step of reaming the acetabulum and the caput femur (Figs. 71-72, Paragraph [0629-0633]) using an expandable reamer (Paragraph [0627] discloses that “U.S. Pat. No. 5,269,785 also discloses a tissue removal system and method that can be used with the limited incision system according to the present invention.  This patent discloses a device with a flexible shaft and a 
controllable tip.” See the patent for the reamer 152 with expandable tip guide 162, Figs. 15-16). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US PG Pub No. 2007/0173946). 
Regarding Claim 61, Bonutti discloses the claimed invention as stated above in claim 78, except for the step of viewing with a camera through the at least one hole. However, Bonutti discloses various methods for preparing joints other than the hip in the body such as the knee joint and in Paragraph [0018] discloses: “It may be advantageous to utilize an endoscope or a similar apparatus to examine portions of the patient's body which are spaced from the incision.  It is also contemplated that images of the knee portion of the patient's leg may be obtained by using any one of many known image generating devices other than an endoscope.  The images may be obtained while the patient's leg is stationary or in motion.  The images may be obtained to assist a surgeon in conducting any desired type of surgery.”. Bonutti further discloses the steps of inserting a camera through an incision in Paragraphs [0301-0306] so that locations remote from the limited incision may be visually inspected and so that the surgeon can view the condition of the patient’s joint and the tissue in the joint capsule. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Bonutti with the step of viewing the patient’s body with a camera through the at least one hole as taught by Bonutti for the .
Claim 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US PG Pub No. 2007/0173946) in view of White et al. (US PG Pub No. 2009/0005871).
Regarding Claim 63 as best understood, Bonutti discloses the claimed invention as stated above in claim 78, except for the step of using the at least one hole for introducing a circulating clear fluid into the hip joint, thus allowing a better view with a camera. However, one having ordinary skill in the art would recognize that it is well-known to inject a clear, sterile fluid into a joint space upon gaining access to the joint for the purpose of cleaning out and irrigating the patient’s tissue prior to a procedure. 
White et al. discloses devices and methods for minimally invasive treatment of various bone joint conditions including the hip joint (Paragraph [0075] & [0136]), wherein a method of preparing the joint includes palpating or otherwise identifying, with or without traction or other joint manipulation, the joint, prepping and draping the skin region about the patient's affected joint in the usual sterile fashion, administering local, regional or general anesthesia, injecting an anesthetic such as Marcaine, or other type of fluid such as sterilized water or a contrast agent, into the joint to cause joint distraction, making an incision through the joint capsule of the joint to access the joint space, and irrigating the joint so that any osteophytes and/or loose cartilaginous material may be removed (Paragraph [0137]).
. 
	Claim 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti (US PG Pub No. 2007/0173946) in view of Ho et al. (UK
Patent App. No. GB 20079804).
Regarding Claim 74, Bonutti discloses the claimed invention as stated above, except the step of introducing the first sealing member into the hip joint through the hole in the pelvic bone.
Ho et al. discloses a method and devices for hip joint replacement (Fig. 1),
wherein the method includes preparing the hip joint (Fig. 2), accessing the acetabulum
(30) via holes (26, 28, 26A, 28A) created in the pelvic bone (Fig. 3), and inserting
securing members (86, 38) into the hip joint through the holes in the pelvic bone (Page
2, Lines 66-84 & 103-112). Ho et al. teaches accessing the acetabulum via holes in any
orientation in the interior or exterior of the pelvis based upon the condition and shape of
the patient’s bone.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to modify the method of Bonutti with the step of creating a hole in
the pelvic bone and introducing the first sealing member and material into the sealed

based upon the condition and shape of the patient’s bone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775